EXAMINER'S AMENDMENT
Claims 1, 6, 7, and 9 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Lefkowitz on May 12, 2022.
The application has been amended as follows:

In the claims:
In claim 1, 4th line from the end of the claim, replace “injeciton” with --injection--.

Cancel claim 8.

Add new claim 9 as follows:
--9.  (New) The injection assembly according to claim 7, wherein said oil-pressure controlled circuit comprises a fourth duct of said hydraulic cushion, said fourth duct connecting said reduced chamber to the first duct which is connected to said annular chamber of said injection cylinder and to a tank by an insertion valve; said hydraulic cushion being connected to said accumulator by the third duct.--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 12, 2022